Citation Nr: 9925685	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-34 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for bilateral cataracts, 
claimed as secondary to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the veteran's 
claim on appeal.  The veteran, who had active service from 
May 1942 to March 1948, appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


REMAND

A preliminary review of the record discloses that the in 
August 1994 the veteran underwent cataract surgery with 
intraocular lens implants.  The Board notes that posterior 
subcapsular cataracts are a radiogenic disease, 38 C.F.R. 
§ 3.311(b)(2)(xvi) (1998), but it is not clear what type of 
cataract the veteran had which necessitated surgery.  Also, 
the veteran has asserted that while serving on the USS 
Chikaskia, he was exposed to ionizing radiation during 
operation CROSSROADS, and that such exposure caused the later 
development of cataracts.  The veteran's service records 
confirm that he served on numerous vessels, including the USS 
Chikaskia, although his dates of service onboard that vessel 
have not been established.  The veteran has provided an 
excerpt from the Dictionary of American Fighting Ships that 
shows that the USS Chikaskia did participate in operation 
CROSSROADS.  

According to 38 C.F.R. § 3.311 (1998), which pertains to 
disabilities due to ionizing radiation exposure, when it is 
determined that: (1) a veteran was exposed to ionizing 
radiation as a result of onsite participation in the 
atmospheric testing of nuclear weapons detonations; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section (in this case, 
6 months or more after exposure), the claim will be referred 
to the Under Secretary for Benefits for an opinion as to 
whether it is at least as likely as not that a relationship 
exists between the disease and the radiation exposure.  If 
any of the foregoing three requirements have not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b),(c) 
(1998).  

In a recent decision, the Court stated that a claim for 
service connection based on 38 C.F.R. § 3.311 is a unique 
type of service connection claim, and that pursuant to that 
regulation, the VA must furnish the special assistance to the 
appellant provided for in the regulation.  See Hilkert v. 
West, 11 Vet. App. 284 (1998).  The Court stated that for a 
claimant to fall within the purview of § 3.311 for purposes 
of receiving assistance, he or she must satisfy four 
criteria: (1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively service 
connected under §§ 3.307 and 3.309 (otherwise the claimant 
would be entitled to presumptive service connection) and must 
have been manifested within the applicable presumption period 
under § 3.311(b)(5); and (4) the claimant must "contend" that 
the radiogenic disease was the result of exposure to ionizing 
radiation in service.

In this case where cataracts first become manifest six months 
or more after exposure, and it is contended that the disease 
is due to exposure to ionizing radiation through 
participation in atmospheric nuclear testing in service, the 
Board believes that additional development is necessary.  
Specifically, additional private medical records should be 
obtained and information should be obtained pertaining to the 
veteran's dates of service aboard the USS Chikaskia. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file all 
records of treatment pertaining to the 
veteran, including records of eye surgery 
performed in August 1994, from the Anwar 
Eye Center, 1500 Lafayette Ave., 
Moundsville, WV 26041.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) in order 
to determine whether the veteran served 
on the USS Chikaskia during July to 
August 1946, the period that the ship 
participated in operation CROSSROADS.   

3.  After the development requested above 
has been completed, he RO should 
determine whether any additional 
development in accordance with 38 C.F.R. 
§ 3.311 is indicated or necessary, and if 
so, undertake that development.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



